Citation Nr: 0025072	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-24 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease, low back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to December 
1971.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veteran's current cervical spine disorder and service.

2.  Manifestations of the veteran's degenerative joint 
disease, low back, include severe limitation of motion, with 
pain, and persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and muscle spasm, and 
absent ankle jerk, with little intermittent relief.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an initial rating of 60 percent for 
degenerative joint disease, low back have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's service medical records reveal that the veteran 
had slipped and fallen, hitting the back of his head in 1962.  
A mild concussion, with a laceration, was diagnosed.  In 
1966, the veteran passed out and hit his head.  The diagnosis 
was contusion to the posterior of the head.  Subsequent to 
service discharge, a VA examination conducted in February 
1972, reported a normal back examination.  A VA examination 
was conducted in April 1973.  X-rays of the cervical spine 
dated in April 1973, found no disk narrowing or 
osteophytosis; however, a reversal of the cervical curvature 
was noted as indicative of muscle spasm.  The diagnoses did 
not include a cervical spine disorder.  

Private x-rays dated in February 1993, indicated a small 
central soft disc extruded at the mid-line at the C3-C4 
level; cervical spondylotic changes at the C4-C5 level, with 
a small central soft disc herniation associated; severe 
spondylosis at the C5-C6 level with resultant stenosis 
centrally, involving the right lateral recess; and 
spondylotic changes result in mild central spinal stenosis at 
the C6-C7, with no involvement of the lateral recesses.  The 
veteran was admitted into a private medical facility dated in 
March 1993, for complaints of neck pain.  The examiner stated 
a history of chronic neck pain "[p]robably subsequent to a 
cervical spine fracture 15 - 20 years ago."  It was noted 
that the pain had increased, with radiation to his upper 
extremities.  The diagnoses were cervical spondylosis, with 
stenosis at the C5-C6 level, and ulnar neuropathy, 
bilaterally.  The veteran underwent an anterior cervical 
diskectomy, osteophyte removal, and fusion.  

A VA examination dated in January 1994, found cervical 
diskectomy, postoperative state.  X-rays indicated status 
post cervical diskectomy at the level of C5-6, and neural 
foraminal enlargement at the level of C5-C6, bilaterally, and 
on the left at the level of C6-C7.  Private medical records 
from February 1994 to June 1995, indicate that the veteran 
continued to complain of pain.  A private medical examination 
report dated in April 1995, revealed that the veteran was 
unable to move his neck forward, and could extend the neck 
backwards to 5 degrees with severe pain.  Movement of the 
neck from side to side was to 10 degrees, with severe pain, 
and it was noted that the veteran had poor ability to push 
against resistance on side to side movement.  Fair to good 
strength was noted in the upper extremities, but was limited 
due to pain in the neck.  

A VA examination conducted in April 1996 reported no 
tenderness on palpation of the cervical spine, with 
diminished motor power in the upper extremities.  Motion of 
the cervical spine was reported as limited in all spheres.  
X-ray of the cervical spine demonstrated significant 
degenerative disc disease at the C4-C5 level with significant 
osteophyte production.  There was posterior osteophyte 
production at the level of C5-C6 on the right producing 
significant neural foraminal narrowing.  X-rays of the 
cervical spine in January 1997, found status post anterior 
fusion at C5-C6, multilevel degenerative changes, and 
narrowing of the right C5-C6 neural foramen by hypertrophic 
spurring.

VA outpatient treatment records from June 1997 to January 
1998, report complaints of cervical pain.  Findings included 
degenerative disc disease of the cervical spine with probable 
left C7-C8 root impingement and significant decreased range 
of motion.  A magnetic resonance imaging scan performed in 
December 1997, revealed post diskectomy and interbody fusion 
at the C5-C6 level with prominent central spur effacing the 
ventral hemicord, narrowing of the right C5-C6 neural 
foramen, and a left paramedian disc/osteophyte complex at the 
C4-C5 level, mildly effacing the left ventral hemicord.

Although private examiners in March 1993, reported a history 
of chronic neck pain "[p]robably subsequent to a cervical 
spine fracture 15 - 20 years ago," the veteran's service 
medical records are negative for any finding of a cervical 
spine fracture.  Additionally, the history as provided, 
places the cervical spine fracture subsequent to the 
veteran's discharge from service in 1971.  

The veteran submitted articles and medical treatises in 
support of his claim.  The texts submitted to support the 
claim are not competent evidence because they do not concern 
the veteran specifically, nor do they discuss generic 
relationships applying to this case with sufficient 
specificity.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Accordingly, they are not competent evidence to well ground 
the veteran's claim of entitlement to service connection for 
a cervical spine disorder. 

The veteran testified at a personal hearing before the RO in 
October 1997, that his current cervical spine disorder was 
related to an injury incurred in service.  Generally, 
competent medical evidence is required to meet each of the 
three elements.  However, for the second element the kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by a claim.  Grottveit v. 
Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Accordingly, the veteran's lay testimony is 
competent to establish the occurrence of an injury; indeed, 
it is supported by his service medical records.  His sworn 
testimony and other statements are not competent evidence, 
however, to establish the etiology of his current cervical 
spine disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current cervical spine disorder is the 
result of any injury over two decades ago.  Id.; Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current cervical spine disorder 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for treatment for 
symptomatology of this disorder is approximately 20 years 
after his period of service had ended.  See cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no evidence 
which provides the required nexus between military service 
and the current cervical spine disorder, service connection 
for this disorder is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

II.  Low Back Disorder

This issue on appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for the veteran's back disorder.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Upon review of the record, 
the Board concludes that the veteran's claim of entitlement 
to an initial rating in excess of 40 percent for degenerative 
joint disease, low back, is well grounded within the meaning 
of the statute and judicial construction.  Murphy, 1 Vet. 
App. at 81; 38 U.S.C.A. § 5107(a).  The VA therefore has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  In this regard, the veteran's 
service medical records, post-service private clinical data, 
and VA medical reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
he has been adequately assisted in the development of his 
case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service medical records indicate that in 1963, 
he injured his low back while lifting.  The diagnosis was 
paravertebral muscle sprain.  In January 1971, the veteran 
complained of low back pain.  There was no radiation down the 
legs, but there was tenderness over the S2 and right S1 
regions.  The diagnosis was low back sprain.  A few weeks 
thereafter, the veteran injured his back while shoveling.  On 
motion, he had a sharp pain over the L3 region in the 
midline, without radiation down legs and without tenderness 
on palpation.  The diagnosis was undetermined, posterior 
spinous ligament sprain.  An orthopedic consultation in March 
1971, found a possible herniated nucleus pulposus at the 
right L5-S1 level.  Thereafter, the veteran was hospitalized 
and put on strict bed rest.  A lumbar spine series was within 
normal limits, except for a bone island in the left hip.  In 
July 1971, an orthopedic consultation found chronic herniated 
nucleus pulposus at the L5-S1 levels, that was asymptomatic.  
Thereafter, the veteran slipped and complained of low back 
pain.  Flexion at the hip was good, however, straight leg 
raising was only to 40 degrees, bilaterally.  An orthopedic 
consultation dated in November 1971, reported complaints of 
pain, without spasm, tenderness, weakness, or atrophy.  The 
patella reflexes and the right Achilles reflex were absent.  
X-rays of the lumbosacral spine revealed a spondylolysis, 
without spondylolisthesis at the L5 pars interarticularis, 
and bilateral old avulsion fractures of the transverse 
process of L1.  The impression was mild chronic lumbosacral 
strain with x-ray evidence of old fractures, bilaterally, 
transverse process of L1, and spondylolysis of L5 pars 
interarticularis.

Subsequent to service discharge, a VA examination conducted 
in February 1972, reported complaints of occasional back 
pain.  Examination of the back was normal.  X-rays of the 
lumbosacral spine indicated no demonstrable bone or joint 
abnormality.  An undated private medical record was received 
in January 1978, which reported questionable spina bifida 
occulta versus herniated nucleus pulposus disease.  Private 
medical records dated in May 1991, reported that the veteran 
injured his low back in April 1991, which resulted in lumbar 
radiculopathy, secondary to a degenerative disk at the L5-S1 
level.  Weakness of the extensor hallucis longus on the left, 
and decreased sensation in the S1 dermatome were shown.  He 
had intact patella reflexes, absent ankle reflex on the left 
and an intact one on the right.  

A private medical record dated in January 1994, reported 
complaints of low back pain associated with left leg pain and 
numbness on the lateral boarder of the left lower leg and 
foot.  A magnetic resonance imaging scan showed degenerative 
disc disease at the L5-S1 level, with a mild to moderate 
sized central bulge.  On examination, decreased sensation on 
the lateral border of his left lower leg and foot was found, 
but good strength, negative straight leg raising, and 
symmetric reflexes were also reported.  

A private medical record in March 1994, reported that the 
veteran complained of back pain without radiation, but that 
his left leg was "permanently numb."  A VA examination 
conducted in August 1994, reported no postural abnormalities 
or fixed deformities.  Mild paravertebral erector spasm was 
shown.  Forward flexion was to 70 degrees, backward extension 
was to 10 degrees, right and left tilts were 20 degrees, and 
right and left rotation were to 30 degrees.  Pain was shown 
at the endpoint range of movement, notably on backward 
extension.  There was no neurological involvement.  X-rays 
revealed degenerative changes at the level of L5-S1.  The 
diagnoses included degenerative joint disease, lumbar back, 
with history of development lumbar abnormality, spina bifida 
with old fractures bilateral transverse processes L1 
spondylosis, with L5 pars interarticularis.  

A private medical record dated in April 1995, reported that 
the veteran was unable to bend forward more than 15 degrees 
without severe pain, and could only bend 15 degrees backwards 
and then became unsteady.  Lateral bending was to 25 degrees, 
bilaterally, with severe pain.  

The veteran testified at a personal hearing before the RO in 
March 1996, that he took Ibuprofen daily for his back pain, 
and wore a back brace.  He further noted that he experienced 
numbness on the outside of his left leg, as well as his toes 
and bottom of his foot.  The veteran noted that he was not 
able to bend at the waist very much, and was not able to 
stand for long periods of time.  He noted that his movement 
was severely limited by pain.  

At a VA examination conducted in April 1996, the veteran 
complained of pain in the back that radiated towards the left 
side with numbness in the left lower upper and lower 
extremities.  Examination of the lumbosacral spine showed 
tenderness at the L4, L5, and S1 vertebrae.  The veteran was 
unable to perform a range of motion examination on his 
lumbosacral spine, secondary to pain.  Straight leg raising 
was limited to 30 degrees on the right and 20 degrees on the 
left.  The veteran was unable to walk on toes or heels 
secondary to back pain and an unstable gait.  X-rays revealed 
mild degenerative joint disease of the L5-S1 vertebral level.  
The clinical diagnosis was severe degenerative joint disease, 
and it was noted that a herniated disk could not be ruled out 
a the levels of L5-S1 and L4-L5.  

A VA examination conducted in January 1997, reported a 
straightened lumbar lordosis.  On lumbar forward flexion, he 
became off-balanced, but flexed 50 to 70 degrees, with pain.  
Extension was to 30 degrees, right and left tilt was to 40 
degrees, and rotation was to 35 degrees, bilaterally.  Deep 
tendon reflexes were 2-plus in the knees, and 1-plus in the 
ankles, with symmetry.  No sensory radicular hypalgesia was 
present by dermatome fashion.  Straight leg raising was 
positive, bilaterally, to 90 degrees, but there was a 
negative stretch sign, bilaterally.  The clinical diagnoses 
included degenerative joint disease, mild lumbar spine, 
symptoms disproportionate to the disorder, and 
psychophysiologic in origin.  X-rays revealed marked 
degenerative disease at L5-S1, with lesser degenerative 
changes at other levels.  

A VA outpatient treatment record dated in July 1997, reported 
no evidence of atrophy of the lower extremities.  
Significantly decreased range of motion of the trunk was 
shown, as was decreased sensation in the lower extremities, 
left greater than right.  The examination was noted as 
affected by the veteran's apprehension secondary to back 
pain.  Reflexes were present and symmetric.  The Babinski 
sign was not found.  Other provocative tests, to include 
straight leg raising, were unreliable secondary to the 
veteran's intolerance to lying on his back.  The diagnoses 
included severe back pain, secondary to degenerative joint 
disease.  The examiner stated that it was unclear whether the 
pain was radicular in nature due to the veteran's discomfort 
during the examination.  Physical therapy records dated in 
August 1997, reported range of motion of the lumbar spine was 
within functional limits.  

The veteran testified at a personal hearing before the RO in 
October 1997, that he did not have any feeling in his legs.  
A VA examination conducted in November 1997, reported 
lumbosacral flexion from 0 to 10 degrees, stopped by pain; 
extension was from 0 to 2 degrees, reduced by pain; and 
lateral rotation was from 0 to 15 degrees, stopped by pain.  
Decreased strength in the anterior tibialis muscle and in the 
calf muscle of the left leg was reported.  A 1-plus reflex 
was found in the right knee, with a 0 to 1 reflex in the left 
knee.  He had 0 to 1 reflex in the bilateral ankle jerks.  
The assessment was degenerative disc disease and disc space 
narrowing in the lumbosacral spine, with incontinence, 
numbness, and weakness in the left leg.  Chronic pain in the 
lower back was also reported.  

A VA outpatient treatment record dated in November 1997, 
found degenerative disc disease at the L5-S1 level with left 
S1 radiculopathy, weakness indicating possible L4-S1 root or 
central stenosis.  A magnetic resonance imaging scan of the 
lumbar spine in December 1997, found marked degenerative disc 
at the L5-S1 level, with predominantly anterior disc 
extrusion.  There was lateral disc protrusion without focal 
herniation abutting the L5 nerve root.

Service connection is in effect for degenerative joint 
disease, low back and a 40 percent evaluation has been 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5295 (1999).  Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by x-ray 
findings, will be rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Diagnostic Code 5295, provides for a 40 percent evaluation 
for severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 20 percent evaluation is for 
assignment for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
Id.  With characteristic pain on motion, a 10 percent rating 
is assigned.  Id.  With slight subjective symptoms only, a 
noncompensable rating is assigned.  Id.  

Limitation of motion of the lumbar spine is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  
A 10 percent rating contemplates mild limitation of motion, a 
20 percent rating contemplates moderate limitation of motion, 
and a 40 percent rating, the maximum rating for limitation of 
motion of the lumbar spine, contemplates severe limitation of 
motion.  Id.  

Accordingly, the veteran is receiving the highest schedular 
rating for his low back disorder under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 5295.  
Nevertheless, the veteran contends that due to neurological 
symptoms that are the result of his service-connected low 
back disorder, a higher rating is warranted.  A 40 percent 
disability rating under Diagnostic Code 5293 contemplates 
severe intervertebral disc syndrome, with recurrent attacks, 
and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The next higher and maximum rating under this 
diagnostic code, 60 percent, is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id. 

Based on the evidence of record, the Board finds that the 
veteran's lumbosacral spine disability picture more nearly 
approximates the criteria required for a 60 percent rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.   See 38 C.F.R. § 4.7 (1999).  Left S1 radiculopathy, 
characteristic pain, muscle spasm, and absent ankle jerk have 
all been found by the medical evidence of record.  
Accordingly, an initial evaluation of 60 percent for the 
veteran's service-connected back disorder is warranted. 

In this case, the RO granted service connection and 
originally assigned a 20 percent evaluation for degenerative 
joint disease, low back, as of the date of receipt of the 
veteran's claim to reopen the issue of entitlement to service 
connection for this disorder, i.e., July 15, 1993.  See 38 
C.F.R. § 3.400.  Subsequent to this decision, the RO granted 
a 40 percent disability rating, effective as of July 15, 
1993.  As noted above, the Board has found that the evidence 
of record more nearly approximates the criteria required for 
a 60 percent rating, and therefore, that rating is 
appropriate.  However, after review of the evidence, there is 
no medical evidence of record that would support a rating in 
excess of 60 percent for the disability at issue at any time 
subsequent to the day the veteran's claim of entitlement to 
service connection for this disorder was received, i.e., July 
15, 1993.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  
A 60 percent disability rating is the maximum evaluation 
assignable under the provisions of Diagnostic Code 5293.  
Additionally, fracture of the vertebrae with cord involvement 
or complete ankylosis of the spine has not been shown to 
warrant a rating in excess of 60 percent under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (1999).  
Accordingly, an initial evaluation of 60 percent, but no 
more, for degenerative joint disease, low back is warranted.


ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is denied.

An initial evaluation of 60 percent for degenerative joint 
disease, low back, is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

